Case 19-06036-TLM        Doc 23    Filed 04/23/20 Entered 04/23/20 13:16:57       Desc Main
                                  Document      Page 1 of 2



Lewis N. Stoddard, ISB No. 7766
HALLIDAY WATKINS & MANN, P.C.
702 W. Idaho St., Suite 1100
Boise, ID 83702
Telephone: (208) 670-8001

lewis@hwmlawfirm.com


Attorney for Chapter 7 Trustee

                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

In Re:
                                                  Chapter 7
KA INVESTMENTS, INC.
                                                  Case No. 17-00495-TLM

                       Debtor
                                                  Adv. No. 19-06036-TLM
_____________________________________
                                                  STIPULATION TO DISMISS

NOAH HILLEN, as Chapter 7 Trustee of the
estate of KA Investments, Inc.,

         Plaintiff

vs.

ROBERTA LEATHAM, an individual; and
John Doe 1-10.

          Defendant.


         COMES NOW, Noah Hillen, as Chapter 7 Trustee (“Trustee”) of the consolidated estate

of debtor KA Investments, Inc. and non-debtor Rodney D. Allen (collectively the “Debtor”), by

and through his attorney of record, Lewis N. Stoddard and Defendant Roberta Leatham, by and

through her attorney of record Kaleena M. Beck and pursuant to F.R.C.P. 41(a)(1)(A)(ii) and

F.R.B.P. 7041, do hereby stipulate to dismissal of the above-captioned Adversary Action where



STIPULATION TO DISMISS - 1
Case 19-06036-TLM       Doc 23       Filed 04/23/20 Entered 04/23/20 13:16:57    Desc Main
                                    Document      Page 2 of 2



the foregoing matter has been resolved through Compromise, which was approved by the

Bankruptcy Court under Rule 9019 on April 21, 2020 (Doc # 406).

       Dated this April 21, 2020.


                                            ______/s/ Lewis N. Stoddard_____
                                            LEWIS N. STODDARD
                                            Attorney for Trustee

       Dated this April 23, 2020.


                                            _/s/ Kaleena M. Beck_____
                                            KALEENA M. BECK
                                            Attorney for Defendant Roberta M. Leatham


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 23, 2020 I caused to be served a true copy of the
foregoing, by the method indicated below, and addressed to each of the following:

  Kaleena M. Beck                                      U.S. Mail
                                                       Overnight Mail
                                                       Hand Delivery
                                                       Facsimile
                                                       ECF/Email




                                                  /s/ Lewis N. Stoddard
Dated: April 23, 2020




STIPULATION TO DISMISS - 2
